JUDGE WILLIAMS
delivered the opinion op the court:
The payment of the legacies depended first upon the collection of the debts dne the testator and the sufficiency of the fund dedicated for that purpose; secondly, should this prove insufficient, that the deficit be raised, after the widow’s decease, out of the property devised to her for life.
This must be regarded as fixing the day of payment, by the testator, within the meaning and contemplation of the statute (2 Stant. Rev. Stat., sec. 2, p. 2), and such has been the construction heretofore given hy this court in Lasley's ex'r vs. Lasley (1 Duvall).
It is agreed that the funds to pay these legacies did not come to the executor’s hands until 1857, and that he was not derelict in duty. The chancellor, therefore, properly refused to decree interest previous to the year 1857.
Wherefore, the judgment is affirmed.